TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 11, 2014



                                       NO. 03-14-00120-CV


                                    Paul Reynolds, Appellant

                                                  v.

                  Travis County Emergency Services District No. 4, Appellee




          APPEAL FROM 250TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
       DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE ROSE




This is an appeal from the order signed by the trial court on August 30, 2013. Appellant has

filed a motion to dismiss the appeal, and having considered the motion, the Court agrees that the

motion should be granted. Therefore, the Court grants the motion and dismisses the appeal. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.